Exhibit 10.4

 

AMENDMENT #1

 

TO THE SUBSIDIARY GUARANTEE DATED JULY 7, 2016

 

This Amendment, dated May 19, 2017 (the “Amendment”), is entered into by and
between each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), and Iconic
Holdings, LLC, a Delaware LLC (together with permitted assigns, the “Secured
Parties”).

 

WHEREAS, the Guarantors and the Secured Parties entered that certain Subsidiary
Guarantee (the “Guarantee”) dated July 7, 2016;

 

WHEREAS, HealthLynked Corp. (the “Company”) is requesting additional funding
from the Secured Parties;

 

WHEREAS, the Secured Parties agree to extend the additional loan subject to the
execution and delivery of this Amendment to the Guarantee;

 

NOW THEREFORE, the parties agree the Guarantee shall now also include the new
loan to the Company evidenced by an eight month $111,000 Fixed Convertible
Promissory Note (“Note 2”) dated May 22, 2017.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated May 19, 2017 by
signing below:

 

/s/ George O’Leary   /s/ Michael Sobeck Naples Women’s Center   Iconic Holdings,
LLC     By: George O’Leary   By: Michael Sobeck       Its: CFO   Its: Manager

 